DETAILED ACTION
                                   Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .                                            
                                      Claim Rejections - 35 USC §103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21, 23-26, 29, 31-32, 35 and 37-38 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Hu et al. (US 2015/0007604) in view of Tomita et al. (US 2015/0050136). 
In regards to claim 21, Hu discloses a  compressor (32), (refer to Fig. 2), comprising: an inlet (refer to annotated Fig. 1 below for the inlet) including a flange (refer to annotated Fig. 1 below for an upper flange) and an impeller eye (center of pre-rotation vanes 39, as can be seen in Fig. 4), the flange connected to a suction line (37) that transfers a refrigerant into the compressor (32) via the impeller eye (refer to par. 38).
        Hu does not explicitly disclose wherein the suction line includes a first geometry portion with a constantly and non-linearly decreasing cross- sectional area in a direction towards the compressor.  
        Tomita teaches intake structure for a centrifugal compressor (104), (refer to Figs. 3A and 3B), wherein the suction line (intake line 110) includes a first geometry portion with a constantly and non-linearly decreasing cross-sectional area (refer to first geometry portion with different cross-sectional area as can be seen in Fig. 10 which is considered non-liner rate) in a direction towards the compressor (104).  
        It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the suction line of Hu such that it includes a first geometry portion with a constantly and non-linearly decreasing cross- sectional area in a direction towards the compressor as taught by Tomita in order to increase the pressure ratio when the flow rate is high and swirling the fluid in the forward direction to avoid a surging when the flow rate is low (refer to par. 8 of Tomita).   
                             
    PNG
    media_image1.png
    684
    898
    media_image1.png
    Greyscale
                  
In regards to claim 23, Hu as modified meets the claim limitations as disclosed above in the rejection of claim 21. Further, Hu as modified discloses wherein the compressor operates as part of a chiller assembly (Fig. 2, a vapor compression system is being considered as a chiller assembly), the chiller assembly including an evaporator (38, evaporator or liquid chiller) configured to convert the refrigerant into a vapor, a motor (50) configured to drive the compressor, and a condenser (34) configured to convert the vapor into a liquid (refer to par. 37).  
In regards to claim 24, Hu as modified meets the claim limitations as disclosed above in the rejection of claim 23. Further, Hu as modified discloses wherein the suction line (50) is connected to the evaporator (38) via an evaporator flange portion (refer to Fig. 2, flange that connects evaporator 38 to suction pipe 37), and wherein the refrigerant is transferred from the evaporator (38) and through the suction line (50) to the compressor (32).                      
In regards to claim 25, Hu as modified meets the claim limitations as disclosed above in the rejection of claim 21. Further, Hu as modified discloses wherein the refrigerant completes a turn of approximately 90 degrees (refer to annotated Fig. 1 of Hu above) when flowing through the suction line (37) and into the compressor (32), (refer to annotated Fig. 1 above). For additional evidence, Tomita also teaches the suction line (i.e. inflow part 14) and the rotational axis line of the compressor is generally an angle close to the right angle (refer to par, 45, also Fig. 2 of Tomita). 
In regards to claim 26, Hu as modified meets the claim limitations as disclosed above in the rejection of claim 21. Further, Hu as modified discloses wherein the refrigerant is R1233zd (refer to par. 34, any suitable type of refrigerant), (Note: also that R1233zd is a HFO, used as a replacement for R123 in centrifugal chillers).
In regards to claim 29, Hu discloses a chiller assembly (14, a vapor compression system is being considered as a chiller assembly; Fig. 2), comprising: an evaporator (38) configured to convert a refrigerant (a refrigerant stated in par. 34) into a vapor, the evaporator including an evaporator flange (refer to Fig. 2, flange that connects evaporator 38 to suction pipe 37); a compressor (32) including an inlet (refer to annotated Fig. 1 above for the inlet), the inlet including a compressor flange (refer to annotated Fig. 1 above for an upper flange) and an impeller eye (i.e. center of pre-rotation vanes 39, as can be seen in Fig. 4), the compressor flange connected to a suction line (37), the suction line attached to the evaporator via the evaporator flange and configured to transfer the refrigerant into the compressor (32) via the impeller eye (refer to par. 38); and a condenser (34) attached to the compressor (32) via a discharge line (35, a discharge passage) and configured to convert the refrigerant into a liquid (refer to par. 37).  
        Hu does not explicitly disclose wherein the suction line includes a first geometry portion with a constantly and non-linearly decreasing cross- sectional area in a direction towards the compressor.  
        Tomita teaches intake structure for a centrifugal compressor (104), (refer to Figs. 3A and 3B), wherein the suction line (intake line 110) includes a first geometry portion with a constantly and non-linearly decreasing cross-sectional area (refer to first geometry portion with different cross-sectional area as can be seen in Fig. 10 which is considered non-liner rate) in a direction towards the compressor (104).
        It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the suction line of Hu such that it includes a first geometry portion with a constantly and non-linearly decreasing cross- sectional area in a direction towards the compressor as taught by Tomita in order to increase the pressure ratio when the flow rate is high and swirling the fluid in the forward direction to avoid a surging when the flow rate is low (refer to par. 8 of Tomita).   
In regards to claim 31, Hu as modified meets the claim limitations as disclosed above in the rejection of claim 29, but does not explicitly disclose wherein the refrigerant completes a turn of approximately 90 degrees when flowing through the suction line (37) and into the compressor (32). 
          However, Tomita further teaches the suction line (i.e. inflow part 14) and the rotational axis line of the compressor is generally an angle close to the right angle (refer to par, 45, also Fig. 2 of Tomita).
           It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the suction line of Hu such that the refrigerant completes a turn of approximately 90 degrees when flowing through the suction line and into the compressor as taught by Tomita in order to increase the pressure ratio when the flow rate is high and swirling the fluid in the forward direction to avoid a surging when the flow rate is low (refer to pars. 8 and 11 of Tomita).
In regards to claim 32, Hu as modified meets the claim limitations as disclosed above in the rejection of claim 29. Further, Hu as modified discloses wherein the refrigerant is R1233zd (refer to par. 34, any suitable type of refrigerant), (Note: also that R1233zd is a HFO, used as a replacement for R123 in centrifugal chillers).
In regards to claim 35, Hu discloses a method, comprising: providing a compressor (32), (refer to Fig. 2), the compressor including an inlet (refer to annotated Fig. 1 above for the inlet) including a flange (refer to annotated Fig. 1 above for the flange) and an impeller eye (i.e. center of pre-rotation vanes 39, as can be seen in Fig. 4), the flange connected to a suction line (37) that transfers a refrigerant into the compressor (32) via the impeller eye (as can be seen in Fig. 4).  
       Hu does not explicitly disclose wherein the suction line includes a first geometry portion with a constantly and non- linearly decreasing cross-sectional area in a direction towards the compressor.  
       Tomita teaches intake structure for a centrifugal compressor (104), (refer to Figs. 3A and 3B), wherein the suction line (intake line 110) includes a first geometry portion with a constantly and non-linearly decreasing cross-sectional area (refer to first geometry portion with different cross-sectional area as can be seen in Fig. 10 which is considered non-liner rate) in a direction towards the compressor (104).
        It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the suction line of Hu such that it includes a first geometry portion with a constantly and non-linearly decreasing cross- sectional area in a direction towards the compressor as taught by Tomita in order to increase the pressure ratio when the flow rate is high and swirling the fluid in the forward direction to avoid a surging when the flow rate is low (refer to par. 8 of Tomita).   
In regards to claim 37, Hu as modified meets the claim limitations as disclosed above in the rejection of claim 35, but does not explicitly disclose wherein the refrigerant completes a turn of approximately 90 degrees when flowing through the suction line (37) and into the compressor (32). 
          However, Tomita further teaches the suction line (i.e. inflow part 14) and the rotational axis line of the compressor is generally an angle close to the right angle (refer to par, 45, also Fig. 2 of Tomita).
           It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the suction line of Hu such that the refrigerant completes a turn of approximately 90 degrees when flowing through the suction line and into the compressor as taught by Tomita in order to increase the pressure ratio when the flow rate is high and swirling the fluid in the forward direction to avoid a surging when the flow rate is low (refer to pars. 8 and 11 of Tomita).
In regards to claim 38, Hu as modified meets the claim limitations as disclosed above in the rejection of claim 35. Further, Hu as modified discloses wherein the refrigerant is R1233zd (refer to par. 34, any suitable type of refrigerant), (Note: also that R1233zd is a HFO, used as a replacement for R123 in centrifugal chillers).

Claims 22, 27-28, 30, 33-34, 36 and 39-40 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Hu et al. (US 2015/0007604) in view of Tomita et al. (US 2015/0050136), further in view of Doty et al. (US 2013/0125570).
In regards to claim 22, Hu as modified meets the claim limitations as disclosed above in the rejection of claim 21, but fails to explicitly disclose wherein the suction line is fabricated using a metal casting process. 
        Doty teaches a single stage compressor assembly (43, Fig. 3) wherein the suction line (58, inlet housing; Fig. 3) is fabricated using a metal casting process (refer to par. 45). 
         Therefore, it would have been obvious to a person skilled in the art before the effective filing date of the claimed invention to fabricate the suction line using a metal casting process of Hu in view of the teachings of Doty in order to  reduce the weight of the compressor assembly 36 (refer to par. 45 of Doty).
In regards to claim 27, Hu as modified meets the claim limitations as disclosed above in the rejection of claim 21, but fails to explicitly disclose wherein the first geometry line includes a sight glass port configured to enable sight of the refrigerant.
        Doty teaches a single stage compressor assembly (43, Fig. 3) wherein a sight glass port configured to enable sight of the refrigerant (refer par. 90).
       Therefore, it would have been obvious to a person skilled in the art before the effective filing date of the claimed invention to include a sight glass port to the first geometry line of Hu in view of the teachings of Doty to provide visual inspection (refer to par. 90 Doty).
In regards to claim 28, Hu as modified meets the claim limitations as disclosed above in the rejection of claim 21, but fails to explicitly disclose wherein the first geometry line includes a pressure probe port configured to enable pressure measurements of the refrigerant.  
        Doty teaches a single stage compressor assembly (43, Fig. 3) wherein a pressure probe port configured to enable pressure measurements of the refrigerant.  
 (refer par. 72).
        Therefore, it would have been obvious to a person skilled in the art before the effective filing date of the claimed invention to include a pressure probe port to the first geometry line of Hu in view of the teachings of Doty to provide more refined determination of the state of the refrigerant (refer to par. 92 of Doty).
In regards to claim 30, Hu as modified meets the claim limitations as disclosed above in the rejection of claim 29, but fails to explicitly disclose wherein the suction line is fabricated using a metal casting process. 
        Doty teaches a single stage compressor assembly (43, Fig. 3) wherein the suction line (58, inlet housing; Fig. 3) is fabricated using a metal casting process (refer to par. 45). 
         Therefore, it would have been obvious to a person skilled in the art before the effective filing date of the claimed invention to fabricate the suction line using a metal casting process of Hu in view of the teachings of Doty in order to  reduce the weight of the compressor assembly 36 (refer to par. 45 of Doty).
In regards to claim 33, Hu as modified meets the claim limitations as disclosed above in the rejection of claim 29, but fails to explicitly disclose wherein the first geometry line includes a sight glass port configured to enable sight of the refrigerant.
        Doty teaches a single stage compressor assembly (43, Fig. 3) wherein a sight glass port configured to enable sight of the refrigerant (refer par. 90).
       Therefore, it would have been obvious to a person skilled in the art before the effective filing date of the claimed invention to include a sight glass port to the first geometry line of Hu in view of the teachings of Doty to provide visual inspection (refer to par. 90 of Doty).
In regards to claim 34, Hu as modified meets the claim limitations as disclosed above in the rejection of claim 29, but fails to explicitly disclose wherein the first geometry line includes a pressure probe port configured to enable pressure measurements of the refrigerant.  
        Doty teaches a single stage compressor assembly (43, Fig. 3) wherein a pressure probe port configured to enable pressure measurements of the refrigerant.  
 (refer par. 72).
       Therefore, it would have been obvious to a person skilled in the art before the effective filing date of the claimed invention to include a pressure probe port to the first geometry line of Hu in view of the teachings of Doty to provide more refined determination of the state of the refrigerant (refer to par. 92 of Doty).
In regards to claim 36, Hu as modified meets the claim limitations as disclosed above in the rejection of claim 35, but fails to explicitly disclose wherein the suction line is fabricated using a metal casting process. 
        Doty teaches a single stage compressor assembly (43, Fig. 3) wherein the suction line (58, inlet housing; Fig. 3) is fabricated using a metal casting process (refer to par. 45). 
         Therefore, it would have been obvious to a person skilled in the art before the effective filing date of the claimed invention to fabricate the suction line using a metal casting process of Hu in view of the teachings of Doty in order to  reduce the weight of the compressor assembly 36 (refer to par. 45 of Doty).
In regards to claim 39, Hu as modified meets the claim limitations as disclosed above in the rejection of claim 35, but fails to explicitly disclose wherein the first geometry line includes a sight glass port configured to enable sight of the refrigerant.
        Doty teaches a single stage compressor assembly (43, Fig. 3) wherein a sight glass port configured to enable sight of the refrigerant (refer par. 90).
       Therefore, it would have been obvious to a person skilled in the art before the effective filing date of the claimed invention to include a sight glass port to the first geometry line of Hu in view of the teachings of Doty to provide visual inspection (refer to par. 90 of Doty).
In regards to claim 40, Hu as modified meets the claim limitations as disclosed above in the rejection of claim 35, but fails to explicitly disclose wherein the first geometry line includes a pressure probe port configured to enable pressure measurements of the refrigerant.  
        Doty teaches a single stage compressor assembly (43, Fig. 3) wherein a pressure probe port configured to enable pressure measurements of the refrigerant.  
 (refer par. 72).
       Therefore, it would have been obvious to a person skilled in the art before the effective filing date of the claimed invention to include a pressure probe port to the first geometry line of Hu in view of the teachings of Doty to provide more refined determination of the state of the refrigerant (refer to par. 92 of Doty).



                                             Response to Arguments
The double patenting rejection set forth in the non-final rejection of 9/4/2020 is maintained for the reasons of record. 
Applicant's arguments, filed on 12/03/2020 have been fully considered but are not persuasive. 
Applicant argued on pages 7-10 that: Tomita appears to be completely silent regarding any rate of change of the flow path cross- section of the air intake duct structure 110, much less regarding the flow path cross-section decreasing at a non-linear rate. Indeed, there does not appear to be any indication or implication in Tomita that the flow path cross section of the air intake duct structure 110 decreases at a non-linear rate. 

In response: first, there is no claim language states “…decreasing at a non-linear rate…” Secondly, it is noted that there is an indication in Tomita’s that clearly shows where the air intake duct structure 110 having a suction line 116 includes a first geometry portion with a constantly and non-linearly decreasing cross-sectional area in a direction towards the compressor 104, for example refer to par. 55 and graphs of Figs. 7 and 12, (also, see annotated Fig. below) wherein in the transition part 116, the flow path cross-sectional area A1 of the one end 116a is the largest and the flow path cross-sectional area decreases in size toward the other end 116b. Also, according to dictionary non-linearly decreasing function is a graph that is not a straight line. The graph of a non-linearly decreasing function is a curved line where a line whose direction constantly and decreasingly changes. Therefore, according to graphs of Fig. 7 and 12, there is evidence that at least a portion of with a constantly and non-linearly decreasing cross-sectional area in a direction towards the compressor 104 and meeting the limitations as recited in independent claims 21, 29, and 35. 
Therefore, the rationale for combining Tomita with Hu is met and the prima facie case of obviousness has been established.
Further, Applicant is reminded that “[T]he rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law. In re Fine, 837 F.2d 1071,5 USPQ2d 1596 (Fed. Cir. 1988); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992)”. See also MPEP 2144.

    PNG
    media_image2.png
    392
    1093
    media_image2.png
    Greyscale

Applicant argued on pages 10-11 that: Doty does not teach that the other components may be fabricated using a metal casting process. Additionally, Hu and Tomita fail to obviate the deficiencies of Doty set forth above with respect to claim 22. As such, Hu, Tomita, and Doty, alone or in hypothetical combination, fail to teach "wherein the suction line is fabricated using a metal casting process," as recited by claim 22, and therefore cannot render claim 22 obvious. Accordingly, the Applicant respectfully requests withdrawal of the rejection of claim 22 under 35 U.S.C. § 103. 

In response: the recitation "wherein the suction line is fabricated using a metal casting process" is considered to be a product by process limitation. MPEP 2113 clearly states "Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different processes." In this instance, the product taught by Doty’s reference (refer to Figs. 2-3, pars. 44-45) “…various housings 54, 56, 57 and 58 may be fabricated from steel, or from high strength aluminum alloys or light weight alloys to reduce the weight of the compressor assembly 36…” is the same as or makes the product claimed obvious, meeting the limitation of the claim.
Therefore, in view of Doty’s teaching "wherein the suction line is fabricated using a metal casting process" as recited by claim 22, render claim 22 obvious.
Applicant argued on pages 11-12 that: Doty does not teach or suggest that a suction line to a compressor may include a sight glass port, as recited in claim 27.

In response: for clarity, it is not the Examiner’s position that Doty specifically teaches the first geometry portion comprises a sight glass port, but instead that the sight glass port of Doty would make the claimed arrangement obvious. As discussed in the rejection above, Doty teaches an embodiment wherein a sight glass port may be located on the motor housing 46 for visual inspection (refer par. 90). Therefore, a person skilled in the art before the effective filing date of the claimed invention would recognize that it is well-known to install a sight glass port anywhere in the system including in the first geometry portion to facilitate visual inspection. Therefore, in view of Doty’s teaching "the first geometry portion comprises a sight glass port" as recited by claim 27, render claim 27 obvious.
Applicant argued on pages 12-13 that: Doty fails to teach a suction line including a pressure probe port, as recited in claim 28.

In response: for clarity, it is not the Examiner’s position that Doty specifically teaches the first geometry portion comprises a pressure probe port, but instead that the pressure probe of Doty would make the claimed arrangement obvious. As discussed in the rejection above, Doty teaches an embodiment wherein a pressure probe port configured to enable pressure measurements of the refrigerant (refer par. 72). therefore, a person skilled in the art before the effective filing date of the claimed invention would recognize that it is well- known to install a pressure probe anywhere in the system including in the suction line to provide more refined determination of the state of the refrigerant. Therefore, in view of Doty’s teaching "the first geometry portion comprises a pressure probe" as recited by claim 28, render claim 28 obvious.
In regards to dependent claims 30, 33, 34, 36, 39, and 40, there is no specific argument is presented for the limitations of independent claims 30, 33, 34, 36, 39, and 40, hence, has already addressed in all of the above examiner's responses.
                                                      Conclusion 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
        Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTHA TADESSE whose telephone number is (571)272-0590. The examiner can normally be reached on 7:30am-5:00pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For 
more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.T/Examiner, Art Unit 3763                                                                                                                                                                                                        /FRANTZ F JULES/Supervisory Patent Examiner, Art Unit 3763